Citation Nr: 0732795	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected amebic lung abscess, with decreased 
pulmonary function.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected amebic liver disease.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected thoracotomy scar.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in April 2004 and 
December 2005 for further development of the record.  



FINDINGS OF FACT

1.  The service-connected amebic lung abscess, with decreased 
pulmonary function is not shown to be productive of Forced 
Exploratory Volume/ Forced Vital Capacity (FEV/FVC) of 40 to 
55 percent or FEV of 40 to 55 percent predicted.  

2.  The service-connected amebic liver disease is not shown 
to be productive of moderately severe ulcerative colitis, 
with frequent exacerbations.  

3.  The service-connected residual thoracotomy scar is shown 
to be deep, but does not involve area of 12 square inches 
(77sq cm) or produce limited motion or function.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected amebic lung 
abscess, with decreased pulmonary function are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.97 
including Diagnostic Code 6600 (2007).  

2.   The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected amebic liver 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.114 including Diagnostic Codes 7321 and 7323 
(2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected thoracotomy 
scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.118 including Diagnostic Codes 7800-7805 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and applicable regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in April 2002 and April 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed July 2002 rating decision.  
However, the RO finally readjudicated the appeal in a May 
2006 Supplemental Statement of the Case.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the May 2006 Supplemental Statement of the Case, the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


II.  Facts

In a June 1970 rating decision, the RO granted service 
connection for an amebic lung abscess with decreased 
pulmonary function, amebic liver disease, a residual 
thoracotomy scar and malaria.  The RO assigned a 30 percent 
evaluation for the amebic lung abscess with decreased 
pulmonary function, 10 percent evaluation for the amebic 
liver disease, 10 percent for the thoracotomy scar and a non-
compensable evaluation for the malaria.  These evaluations 
have remained in effect since that time.  

In a June 2002 VA examination report, the examiner indicated 
that the claims file was not available for review.  The 
veteran reported his medical history.  Subsequent to service, 
the veteran worked as a watercraft operator until 1987 when 
he was put on disability due to back injury sustained on the 
job.  The veteran had smoked 1 1/2 packs of cigarettes a day 
for 40 years.  He quit smoking in 1998.  

On examination, the veteran weighed 208 pounds.  His usual 
weight was 180-185 pounds, and he attributed this weight 
increase to adding sugar to his coffee.  He denied any nausea 
or vomiting.  

The veteran reported having last vomited 2 weeks prior from 
what he believed was the flu.  He denied having any 
hematemesis.  Sometimes, when he took a drink or ate, he had 
a choking sensation.  This choking sensation happened more 
with liquids rather than solids.  

The veteran was on a general diet.  He ate very little and 
had early satiety.  For the past 2-3 years, he used magnesium 
citrate as a laxative once a week to help move his bowels.  
He reported having one episode of melena in the past year, 
but he attributed it to something he ate.  He denied any pain 
with defecation except with heavy straining.  He got short of 
breath with walking one block.  

The examiner noted that amoebiasis was a self-limiting 
condition, treated with antibiotics and surgery.  The 
examiner noted that the veteran denied having any chronic 
symptoms of his liver/lung amoebic abscess.  

In a June 2002 VA respiratory disease examination, the 
examiner indicated the claims file was not available for 
review.  The examiner recorded the veteran's service and post 
service medical history.  

His pulmonary function test results showed FEV1/FVC to be 55 
percent.  FEV1 was 55 percent.  Diffusion capacity of the 
lung for carbon monoxide by the single breath method 
(DLCO(SB)) was 65 percent predicted.  The veteran denied any 
chronic symptoms for his liver/lung amoebic abscess.  

In a June 2002 VA examination, the veteran reported having 
scars on the right back in the midaxillary line area from 
procedures that were required for treating pulmonary and 
hepatic abscesses, secondary to chronic amebiasis.  He denied 
any drainage or bleeding from the scar site.  He used cocoa 
butter on the skin; otherwise, there was no special skin 
care.  He had a cramping and sharp sensation that occurred at 
the scar area, mostly with exertion.  

On examination, there was noted to be a scar on the right 
back, over the lateral rib cage, that was 3 inches long and 
half an inch wide medially and half an inch deep with obvious 
tissue deficit.  There was another incisional scar in the 
right midaxillary line that was 1 inch long and half an inch 
wide with no apparent tissue deficit.  

The scar areas were noted to be well healed, but not 
cosmetically acceptable.  There was no tenderness to 
palpation, erythema or edema appreciated.  There was both 
tissue loss and fixation to underlying tissue on the 
posterior scar.  

A June 2003 pulmonary function test result from a private 
medical facility showed FEV1/FVC of 58%.  

During the February 2006 VA respiratory examination, the 
examiner recorded the veteran's medical history.  The veteran 
complained of having current symptoms of laryngitis.  He had 
a cough which was productive for yellow mucus.  He had some 
shortness of breath after climbing a flight of stairs.  He 
was prescribed an inhaler, but discontinued its use because 
it caused significant mouth ulcers.  

Pulmonary function test results showed the FEV1 to be 61 
percent.  FEV1/FVC was 58 percent.  DLCO was 84 percent.  

During a February 2006 VA liver examination, the examiner 
recorded the veteran's medical history.  The veteran reported 
rare episodes of nausea and vomiting.  He denied ever having 
hematemesis, but had heartburn if he ate spicy foods.  He had 
rare episodes of belly cramping, the last occurring 4-6 weeks 
ago which was severe and left him doubled over.  

He was on multiple stool softeners and fiber.  He typically 
formed stools every 3 days.  He denied ever having jaundice.  
He had lower extremity weakness; however, denied fatigue or 
total weakness.

On examination, the veteran had right lateral chest scar 
measuring 2cm x .5 cm that was slightly depressed and 
nonadhering.  There was no erythema or tenderness.  There was 
an upper back thoracotomy incision measuring 7.5 cm x .4 cm 
at it widest point.  It was white in color and nearly 1 cm 
deep, particularly on the inner aspect.  There were no signs 
of inflammation, erythema or edema.  There was no tenderness 
to palpation.  The scar was fixated somewhat to underlying 
tissue.  

The results of the CT scan indicated the liver, spleen, 
kidneys, pancreas, and adrenal glands appeared normal.  There 
was no abdominal adenopathy evident.  There was no evidence 
to support ongoing sequelae related to amoebic liver abscess.  
The examiner noted that, since this was a self-limiting 
condition, chronic sequelae would not be expected.  


III.  Amebic lung abscess, with decreased pulmonary function

As there is no diagnostic code provision that directly 
addresses amebic lung abscess with decreased pulmonary 
function, the veteran's disability was analogously rated as 
chronic bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(2007).  

Under this section, a 30 percent evaluation is assigned in 
cases of FEV-1 of 56- to 70-percent of predicted value; FEV-
1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-percent 
of predicted value.  

A 60 percent evaluation is in order of cases of FEV-1 of 40- 
to 55-percent of predicted value; FEV-1/FVC of 40 to 55 
percent; DLCO (SB) of 40- to 55-percent of predicted value; 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent evaluation is warranted in cases of FEV-1 less 
than 40 percent of predicted value; FEV-1/FVC of less than 40 
percent; DLCO (SB) of less than 40-percent predicted value; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by Echo or cardiac 
catheterization); episode(s) of acute respiratory failure; or 
the requirement of outpatient oxygen therapy.  

The Board has applied these criteria to the facts as shown be 
the medical record.  Given the February 2006 VA examination 
results (FEV1 61 percent; FEV1/FVC 58 percent; DLCO 84 
percent), an evaluation in excess of 30 percent is not 
warranted.  

In this regard, the Board notes that pulmonary function test 
results did not yield FEV1 of 40-55 percent predicted; 
FEV1/FVC of 40 to 55 percent; or DLCO of 40 to 55 percent 
predicted.  


IV.  Amebic liver disease

The veteran's amebic liver disease has been evaluated under 
the diagnostic criteria for evaluating amebiasis.  38 C.F.R. 
§ 4.114, Diagnostic Code 7321 (2007).  

Under Diagnostic Code 7321, a 10 percent evaluation is 
assigned for mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, chronic 
constipation interrupted by diarrhea.  Asymptomatic symptoms 
of amebiasis are assigned a non-compensable evaluation.  A 
note provides that amebiasis with or without liver abscess is 
parallel in symptomatology with ulcerative colitis and should 
be rated on the scale provided for the latter.  

Under Diagnostic Code 7323, a 10 percent evaluation is 
assigned for moderate ulcerative colitis with infrequent 
exacerbations.  A 30 percent evaluation is warranted for 
moderately severe ulcerative colitis with frequent 
exacerbations.  

A 60 percent evaluation is in order for severe ulcerative 
colitis with numerous attacks a year and malnutrition, the 
health only fair during remissions.  A 100 percent evaluation 
is assigned for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.

The Board has applied these criteria to the facts as shown by 
the medical record.  Given that the February 2006 VA 
examination results demonstrated no evidence of ongoing 
sequelae related to amoebic liver abscess, an evaluation in 
excess of 10 percent is not for application in this case.  In 
this regard, the Board notes the veteran reported rare 
episodes of nausea, vomiting or belly cramping.  
Additionally, he denied ever having hematemesis.  


V.  Thoracotomy scar

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation is assigned for a superficial scar that is painful 
on examination.  A higher evaluation is not warranted for 
thoracotomy scar under these criteria.  

The Board has applied the noted criteria to the case at hand 
and finds the veteran is already in receipt of the highest 
possible evaluation for this service-connected scar 
disability.  

As there is no evidence that the scar is deep or causes 
limited motion in an area exceeding 12 square inches, a 
higher evaluation is not warranted under any other provisions 
governing scars.  See 38 U.S.C.A. § 4.118, Diagnostic Code 
7801  

As the veteran is in receipt of the highest possible 
evaluation for his service-connected scar disability, the 
claim for an evaluation in excess of 10 percent evaluation 
for the service-connected thoracotomy scar must be denied in 
this case.  See Sabonis, 6 Vet. App. at 430 (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, these claims 
for increased ratings must be denied.  



ORDER

An increased rating in excess of 30 percent for the service-
connected amebic lung abscess, with decreased pulmonary 
function is denied.  

An increased rating in excess of 10 percent for the service-
connected amebic liver disease is denied.

An increased rating in excess of 10 percent for the service-
connected thoracotomy scar is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


